Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/KR2018/015937, filed on 12/14/2018.
The Examiner is acknowledging the filing of a Petition to participate in the Patent Prosecution Highway (PPH) on 05/27/2019, and the Petition has been granted on 09/16/2019. 
Claims 1-2, 5-8, 10, and 12 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 08/10/2021), Applicants filed a response, English translation of Foreign Priority document, and an amendment on 11/09/2021, amending claims 1-2, 8, 10 and 12 is acknowledged. 
Claims 1-2, 5-8, 10, and 12 are present for examination.

Applicants' arguments filed on 11/09/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application REPUBLIC OF KOREA 10-2017-0173505, filed on 12/15/2017, and filing of English translation of said Foreign priority document on 11/09/2021. 
New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith.
Withdrawn-Claim Objections
The previous objection of the Claim 1 because missing of legally permitted transition phrases such as “comprising” (open); “essentially consisting of” (partially open) and “consisting of” (closed), is withdrawn in view of Applicant’s amendment to the claim 1 and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejection of Claims 1-2, 5-8, 10, and 12 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the Written Description requirement, and Scope of Enablement in view of applicants amendment of the claims and persuasive arguments.

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1-2, 5-8, 10, and 12 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Rho et al. (Novel polypeptide and method of producing IMP using the same. KR10-1916622 B1, publication 11/07/2018 (Korean language), which is also published as US 2020/0377558 A1, which will be used in identifying claim limitations) is withdrawn in view of Applicant’s amendment to the English translation of Foreign Priority document, and an amendment on 11/09/2021 and persuasive arguments. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qing Lin, applicants’ representative on 11/23/2021. 

Election/Restriction/Species Election
Claims 1, 5-8, 10, and 12 are directed to an allowable product with elected species of “lysine”. Pursuant to the procedures set forth in MPEP § 821.04(a), claim 2 reciting non-elected species such as arginine, asparagine, glycine, threonine and proline, previously withdrawn from consideration as a result of a restriction requirement, mailed on 05/28/2021 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the species election (claims 1, 2, 5-8, 10 and 12) as set forth in the Office action mailed on 05/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
2. (Currently Amended) The protein variant of claim 1, wherein the another amino acid is selected from the group consisting of lysine, arginine, asparagine, glycine, threonine, and proline.

7. (Currently Amended) A microorganism of Corynebacterium producing 5′-inosine monophosphate, which comprises the protein variant of claim 1; a polynucleotide encoding the protein variant of claim 1; or a vector comprising the polynucleotide encoding the protein variant of claim 1.

Allowable Subject Matter
	Claims 1-2, 5-8, 10, and 12 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a protein variant exporting 5′-inosine monophosphate, comprising a polypeptide having at least 95% sequence identity to SEQ ID NO: 1, wherein the 164th amino acid in the amino acid  at least 95% sequence identity to SEQ ID NO: 1, wherein the 164th amino acid in the amino acid sequence of SEQ ID NO: 1 is substituted with another amino acid at the corresponding position in the protein variant, wherein the protein variant has 5′-inosine monophosphate exporting activity. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office

Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656